Citation Nr: 0113530	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  98-19 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for spondylolysis of L4-5, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




REMAND

The veteran had active duty from June 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  This case was advanced on the 
docket upon.  See 38 C.F.R. § 20.900(c) (2000).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran stated in VA Form 21-4138, Statement in Support 
of claim, of August 2000 that he was in receipt of "Social 
Security Payment."  Attached to this letter was the first 
page of a statement from the Social Security Administration 
(SSA) informing the veteran that he was entitled to 
disability benefits effective September 1998.  The records 
used by SSA in making this determination may have a bearing 
on the current claim and should be obtained.  

The veteran contests the adequacy of the most recent 1999 VA 
rating examination and has submitted VA records reflecting 
that he has received steroidal injections in the spinal area.  
Although the service-connected disability is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000) for 
intervertebral disc syndrome (IVDS) the veteran has never 
been afforded a comprehensive VA neurology examination for 
rating purposes.  This is significant in light of his 
complaints of radicular pain and numbness.  Also, his service 
representative also requests that he be afford VA 
electromyogram (EMG) and nerve conduction velocity (NCV) 
studies to verify the radicular symptoms (such VA studies in 
June 1991 revealed mild left S1 radiculopathy).  

The service-connected low back disorder was initially 
characterized as "low back syndrome", including in a 
January 1981 Board decision, and not merely as a disability 
localized to the site of L4-5.  In this regard, lumbosacral 
X-rays on VA examination in May 1976 revealed a wedging 
deformity of "T-12 which probably is the result of a healed 
juvenile epiphysitis" although the possibility of "an old, 
healed compression fracture" could not be completely ruled 
out.   X-rays on official examination in April 1980 revealed 
"slight anterior wedging of the bodies of L1 and L2" which 
"may be due to old trauma but may represent changes 
secondary to minor developmental anomalies."  Private X-rays 
in March 1983 revealed a slight loss of anterior vertebral 
body height of T12 and L1.  VA X-rays in October 1995 noted 
that anterior wedging of T12 and L1 "might represent mild 
old compression fractures or normal variation."  

In this case, the 20 rating in effect under DC 5293 does not 
encompass any additional 10 percent under 38 C.F.R. § 4.71a, 
DC 5285 "for demonstrable deformity of vertebral body" in 
the case of vertebral fractures rated for "definite limited 
motion, or muscle spasm", and the Board observes that the 
note to DC 5285 provides that "[b]oth under ankylosis and 
limited motion, ratings should not be assigned for more than 
one segment by reason of involvement of only the first or 
last vertebrae of an adjacent segment."  

Here, it is unclear whether any vertebral deformity of T12 or 
any lumbar vertebrae is a residual of a vertebral fracture 
for the purpose of assigning an additional 10 percent under 
DC 5285.  Thus, a medical opinion should be obtained as to 
this matter.  

Accordingly, this case is REMANDED for the following: 

1.  The RO should obtain the names and 
addresses of all medical care providers, VA 
and private, who have treated the veteran for 
low back disability since 1986 (when, it 
appears, that he last sought private 
treatment).  After securing the necessary 
release, the RO should obtain these records.  
Any records received should be associated with 
the claims folder.

2.  The veteran should be requested to state 
whether he has received VA outpatient 
treatment or undergone VA hospitalization 
since May 1999 and, if so, at which VA 
facility(ies).  The RO should then obtain 
these records for association with the claims 
folder.  

3.  The RO should obtain from the Social 
Security Administration the records pertinent 
to the appellant's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.

4.  The veteran should be afforded VA 
orthopedic and neurology examinations to 
determine the extent and severity of his 
service-connected low back disorder.   The 
neurologist should determine whether the 
veteran has, and the extent of, any clinically 
identifiable neurological symptoms due to his 
low back disorder.  The examinations should 
include any tests or studies deemed necessary 
for an accurate assessment.  X-ray examination 
of the lumbosacral spine should be performed. 
If possible and recommended and if the veteran 
is agreeable, he should be afforded EMG and 
NCV studies.  The claims folder should be made 
available to the examiner for review before 
the examination.  

The orthopedist and neurologist should (1) 
record the range of motion of the lumbosacral 
spine, and describe the limitation of motion, 
if any, in terms of the degrees of painless 
motion and the degrees of painful motion, if 
any, as well as in terms of whether there is 
slight, moderate, or severe limitation of 
motion; (2) indicate whether the veteran has 
mild, moderate, or severe disability of the 
lumbosacral spine; and (3) specifically 
comment on the functional limitations, if any, 
caused by the veteran's service-connected 
disability.  Any functional loss, including 
the inability to perform normal working 
movements with normal excursion, strength, 
speed, coordination, and endurance should be 
noted.  The examiners should specify any 
functional loss due to pain or weakness, and 
document all objective evidence of those 
symptoms.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2000); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

In addition, the examiners should provide an 
opinion on the degree of any functional loss 
likely to result from a flare-up of symptoms 
or on extended use and to not limit an 
evaluation of disability to a point in time 
when the symptoms are quiescent.  The 
examiners should also document, to the extent 
possible, the frequency and duration of 
exacerbations of symptoms.  

The examiners should be requested to render a 
diagnosis or opinion as to the etiology of any 
demonstrable vertebral deformity that the 
veteran has of the T-12 vertebra and any 
lumbar vertebra or vertebrae, such as a 
compression fracture, juvenile epiphysitis or 
is a normal variation.  All diagnoses or 
opinions expressed should be in terms of the 
degree of probability, i. e., is it as likely 
as not that the alleged relationship exists.  

5.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and satisfied. 

6.  Thereafter, the RO should readjudicate 
this claim.  In the readjudication of this 
claim, the RO should specifically address 
whether an additional 10 percent should be 
added under the provisions of DC 5285.  

If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified; however, the veteran is advised 
that failure to cooperate by reporting for scheduled 
examinations may result in the denial of the higher rating 
claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


